Exhibit 10.24
SEVENTH AMENDMENT
TO
LOAN AND SECURITY AGREEMENT
This Seventh Amendment to Loan and Security Agreement (the “Amendment”), is
entered into as of November 3, 2009, by and between SQUARE 1 BANK (the “Bank”)
and CLEARONE COMMUNICATIONS, INC., NETSTREAMS, INC. AND NETSTREAMS, LLC
(collectively, “Borrower”).
RECITALS
Borrower and Bank are parties to that certain Loan and Security Agreement dated
as of November 12, 2008 (as amended from time to time, with related documents,
including that certain Joinder to Loan and Security Agreement, of even date
herewith, the “Loan Agreement”). The parties desire to amend the Loan Agreement
in accordance with the terms of this Amendment.
Now, therefore, the parties agree as follows:

1)   Bank and Borrower hereby agree that the Forbearance Agreement shall not be
modified in any respect by this Amendment, and is and shall remain in full force
and effect.   2)   Section 2.1(c)(ii) of the Loan Agreement is hereby amended
and restated, in its entirety, as follows:

     (ii) Interest shall accrue from the date of each Term Loan at the rate
specified in Section 2.3(a), and shall be payable monthly on the first day of
each month. The entire principal amount of any Term Loans outstanding as of
November 3, 2009, and any accrued and unpaid interest thereon, shall be due and
payable on the Term Loan Maturity Date, Term Loans, once repaid, may not be
reborrowed. Borrower may prepay any Term Loan without penalty or premium.

3)   Section 2.5(c) of the Loan Agreement is hereby amended and restated, in its
entirety, as follows:

          (c) Success Fee/Earnout Payments.
               (i) On November 3, 2009, Borrower shall pay to Bank a success
fee, in Cash, in the amount of $10,000.
               (ii) If Earnout Consideration is paid pursuant to Section 2.01(g)
of that certain Agreement and Plan of Merger, dated as of November 3, 2009, by
and among ClearOne Communications, Inc., Alta-Wasatch Acquisition Corporation,
NetStreams, Inc., Austin Ventures VIII, L.P., and the Incentive Plan
Representative named therein (the “Merger Agreement”) with respect to the Year 1
Earnout or the Year 2 Earnout (each as defined in the Merger Agreement), to the
extent funds are available, Borrower shall pay to Bank a success fee, in Cash,
in the amount of $15,000 upon the payment to the earnout beneficiaries of the
Year 1 Earnout and $15,000 upon the payment to the earnout beneficiaries of the
Year 2 Earnout.
The provisions of this Section 2.5(c) shall survive any termination of this
Agreement.

 



--------------------------------------------------------------------------------



 



4)   The following definition in Exhibit A to the Loan Agreement is hereby
amended and restated, in its entirety, as follows:

          “Term Loan Maturity Date” means December 15, 2009.

5)   Unless otherwise defined, all initially capitalized terms in this Amendment
shall be as defined in the Loan Agreement. The Loan Agreement, as amended
hereby, shall be and remain in full force and effect in accordance with its
respective terms and hereby is ratified and confirmed in all respects. Except as
expressly set forth herein, the execution, delivery, and performance of this
Amendment shall not operate as a waiver of, or as an amendment of, any right,
power, or remedy of Bank under the Loan Agreement, as in effect prior to the
date hereof. Borrower ratifies and reaffirms the continuing effectiveness of all
agreements entered into in connection with the Loan Agreement.   6)   This
Amendment may be executed in two or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one instrument.  
7)   As a condition to the effectiveness of this Amendment, Bank shall have
received, in form and substance satisfactory to Bank, the following:

  (a)   this Amendment, duly executed by Borrower;     (b)   payment of all Bank
expenses, including Bank’s expenses for the documentation of this Amendment and
any related documents, which may be debited from any of Borrower’s accounts; and
    (c)   such other documents and completion of such other matters, as Bank may
reasonably deem necessary or appropriate.

[Remainder of Page Intentionally Left Blank]

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

                              CLEARONE COMMUNICATIONS, INC.       SQUARE 1 BANK
   
 
                           
By:
  /s/ Zeynep Hakimoglu       By:   /s/ Tommy Deavenport                        
 
 
  Its:   President and CEO           Its:   SVP    
 
                           
 
                            NETSTREAMS, INC.                    
 
                           
By:
  /s/ Kevin A. Reinis                                              
 
  Its:   CEO                    
 
                           
 
                            NETSTREAMS, LLC                    
 
                           
By:
  /s/ Kevin A. Reinis                                              
 
  Its:   CEO                    
 
                           

[Signature Page to Seventh Amendment to Loan and Security Agreement]

 



--------------------------------------------------------------------------------



 



NETSTREAMS, INC.
LOAN AND SECURITY AGREEMENT

 



--------------------------------------------------------------------------------



 



This LOAN AND SECURITY AGREEMENT (the “Agreement”) is entered into as of
November 12, 2008, by and between Square 1 Bank (“Bank”) and each of NetStreams,
Inc. (“Parent” and a “Borrower”) and NetStreams, LLC (a “Borrower”; collectively
with Parent referred to herein as “Borrowers”).
RECITALS
Borrower wishes to obtain credit from time to time from Bank, and Bank desires
to extend credit to Borrower. This Agreement sets forth the terms on which Bank
will advance credit to Borrower, and Borrower will repay the amounts owing to
Bank.
AGREEMENT
The parties agree as follows:
     1. DEFINITIONS AND CONSTRUCTION.
     1.1 Definitions. As used in this Agreement, all capitalized terms shall
have the definitions set forth on Exhibit A. Any term used in the Code and not
defined herein shall have the meaning given to the term in the Code.
     1.2 Accounting Terms. Any accounting term not specifically defined on
Exhibit A shall be construed in accordance with GAAP and all calculations shall
be made in accordance with GAAP (except (i) for non-compliance with FAS 123R in
monthly reporting, (ii) the absence of footnotes and subject to year end
adjustments for unaudited financial statements, (iii) accruals are invoice based
for unaudited financial statements, (iii) for the absence of depreciation
calculations for unaudited financial statements, (iv) for the absence of payroll
accruals). The term “financial statements” shall include the accompanying notes
and schedules.
     2. LOAN AND TERMS OF PAYMENT.
     2.1 Credit Extensions.
          (a) Promise to Pay. Borrower promises to pay to Bank, in lawful money
of the United States of America, the aggregate unpaid principal amount of all
Credit Extensions made by Bank to Borrower, together with interest on the unpaid
principal amount of such Credit Extensions at rates in accordance with the terms
hereof.
          (b) Advances Under Formula Revolving Line.
               (i) Amount. Subject to and upon the terms and conditions of this
Agreement, Borrower may request Advances in an aggregate outstanding principal
amount not to exceed the lesser of: (A) the Formula Revolving Line; or (B) the
Borrowing Base, less any amounts outstanding under the Ancillary Services
Sublimit. Amounts borrowed pursuant to this Section 2.1(b) may be repaid and
reborrowed at any time prior to the Formula Revolving Maturity Date, at which
time all Advances under this Section 2.1(b) shall be
NetStreams, Inc. LSA

1.



--------------------------------------------------------------------------------



 



immediately due and payable. Borrower may prepay any Advances without penalty or
premium.
               (ii) Form of Request. Whenever Borrower desires an Advance,
Borrower will notify Bank by facsimile transmission, telephone or email no later
than 5:30 p.m. Eastern time (4:30 p.m. Eastern time for wire transfers), on the
Business Day that the Advance is to be made. Each such notification shall be
promptly confirmed by a Loan Advance/Paydown Request Form in substantially the
form of Exhibit C. Bank is authorized to make Advances under this Agreement,
based upon instructions received from a Responsible Officer or a designee of a
Responsible Officer, or without instructions if in Bank’s discretion such
Advances are necessary to meet Obligations which have become due and remain
unpaid. Bank shall be entitled to rely on any telephonic or email notice given
by a person whom Bank reasonably believes to be a Responsible Officer or a
designee thereof, and Borrower shall indemnify and hold Bank harmless for any
damages, loss, costs and expenses suffered by Bank as a result of such reliance.
Bank will credit the amount of Advances made under this Section 2.1(b) to
Borrower’s deposit account.
               (iii) Ancillary Services Sublimit. Subject to the availability
under the Formula Revolving Line, at any time and from time to time from the
date hereof through the Business Day immediately prior to the Formula Revolving
Maturity Date, Borrower may request the provision of Ancillary Services from
Bank. The aggregate limit of the Ancillary Services shall not exceed the
Ancillary Services Sublimit, provided that availability under the Formula
Revolving Line shall be reduced by the aggregate limits of (i) any outstanding
and undrawn amounts under all Letters of Credit issued hereunder, (ii) corporate
credit card services provided to Borrower, (iii) the total amount of any
Automated Clearing House processing reserves, (iv) the applicable Foreign
Exchange Reserve Percentage, and (v) any other reserves taken by Bank in
connection with other treasury management services requested by Borrower and
approved by Bank. In addition, Bank may, in its sole discretion, charge as
Advances any amounts for which Bank becomes liable to third parties in
connection with the provision of the Ancillary Services. The terms and
conditions (including repayment and fees) of such Ancillary Services shall be
subject to the terms and conditions of the Bank’s standard forms of application
and agreement for the applicable Ancillary Services, which Borrower hereby
agrees to execute.
               (iv) Collateralization of Obligations Extending Beyond Maturity.
If Borrower has not secured to Bank’s satisfaction its obligations with respect
to any Ancillary Services by the Formula Revolving Maturity Date, then,
effective as of such date, the balance in any deposit accounts held by Bank and
the certificates of deposit or time deposit accounts issued by Bank in
Borrower’s name (and any interest paid thereon or proceeds thereof, including
any amounts payable upon the maturity or liquidation of such certificates or
accounts), shall automatically secure such obligations to the extent of the then
continuing or outstanding Ancillary Services. Borrower authorizes Bank to hold
such balances in pledge and to decline to honor any drafts thereon or any
requests by Borrower or any other Person to pay or otherwise transfer any part
of such balances for so long as the applicable Ancillary Services are
outstanding or continue.

2.



--------------------------------------------------------------------------------



 



               (c) Term Loan.
               (i) Subject to and upon the terms and conditions of this
Agreement, Bank agrees to make one (1) or more term loans to Borrower in an
aggregate principal amount not to exceed Two Million Dollars ($2,000,000) (each
a “Term Loan “ and collectively the “Term Loans”). Borrower may request Term
Loans at any time from the date hereof through the Availability End Date. The
proceeds of the Term Loans shall be used to refinance Borrower’s existing credit
facility with Comerica.
               (ii) Interest shall accrue from the date of each Term Loan at the
rate specified in Section 2.3(a), and prior to the Availability End Date for the
applicable Term Loan shall be payable monthly beginning on the first day of the
month next following such Term Loan, and continuing on the same day of each
month thereafter. Any Term Loans that are outstanding on the Availability End
Date shall be payable in 30 equal monthly installments of principal, plus all
accrued interest, beginning on the first day of the month immediately following
the Availability End Date, and continuing on the same day of each month
thereafter through the Term Loan Maturity Date, at which time all amounts due in
connection with the Term Loans and any other amounts due under this Agreement
shall be immediately due and payable. Term Loans, once repaid, may not be
reborrowed. Borrower may prepay any Term Loan without penalty or premium.
               (iii) When Borrower desires to obtain a Term Loan, Borrower shall
notify Bank (which notice shall be irrevocable) by facsimile transmission to be
received no later than 5:30 p.m. Eastern time on the day on which the Term Loan
is to be made. Such notice shall be substantially in the form of Exhibit C. The
notice shall be signed by a Responsible Officer or its designee.
     2.2 Overadvances. If the aggregate amount of the outstanding Advances
exceeds the lesser of the Formula Revolving Line or the Borrowing Base at any
time, Borrower shall immediately pay to Bank, in cash, the amount of such
excess.
     2.3 Interest Rates, Payments, and Calculations.
               (a) Interest Rates.
               (i) Formula Advances. Except as set forth in Section 2.3(b), the
Advances shall bear interest, on the outstanding daily balance thereof, at a
variable annual rate equal to 1.25% above the Prime Rate then in effect;
provided that following Borrower’s completion of the Funding Milestone set forth
in Section 6.7, the Advances shall bear interest, on the outstanding daily
balance thereof, at a variable annual rate equal to 0.75% above the Prime Rate
then in effect.
               (ii) Term Loans. Except as set forth in Section 2.3(b), the Term
Loans shall bear interest, on the outstanding daily balance thereof, at a
variable rate equal to 2.00% above the Prime Rate then in effect; provided that
following Borrower’s completion of the Funding Milestone set forth in
Section 6.7 hereof, the Term Loans shall bear interest, on the outstanding daily
balance thereof, at a variable rate equal to 1.50% above the Prime Rate then in
effect.

3.



--------------------------------------------------------------------------------



 



          (b) Late Fee; Default Rate. If any payment is not made within 15 days
after the date such payment is due, Borrower shall pay Bank a late fee equal to
the lesser of (i) 5% of the amount of such unpaid amount or (ii) the maximum
amount permitted to be charged under applicable law. All Obligations shall bear
interest, from and after the occurrence and during the continuance of an Event
of Default, at a rate equal to 5 percentage points above the interest rate
applicable immediately prior to the occurrence of the Event of Default.
          (c) Payments. Interest under the Formula Revolving Line shall be due
and payable on the first calendar day of each month during the term hereof. Bank
shall, at its option, charge such interest, all Bank Expenses, and all Periodic
Payments against any of Borrower’s deposit accounts or against the Formula
Revolving Line, in which case those amounts shall thereafter accrue interest at
the rate then applicable hereunder. Any interest not paid when due shall be
compounded by becoming a part of the Obligations, and such interest shall
thereafter accrue interest at the rate then applicable hereunder.
          (d) Computation. In the event the Prime Rate is changed from time to
time hereafter, the applicable rate of interest hereunder shall be increased or
decreased, effective as of the day the Prime Rate is changed, by an amount equal
to such change in the Prime Rate. All interest chargeable under the Loan
Documents shall be computed on the basis of a 360 day year for the actual number
of days elapsed.
     2.4 Crediting Payments. If no Event of Default exists, Bank shall credit a
wire transfer of funds, check or other item of payment to such deposit account
or Obligation as Borrower specifies. During the existence of an Event of
Default, Bank shall have the right, in its sole discretion, to immediately apply
any wire transfer of funds, check, or other item of payment Bank may receive to
conditionally reduce Obligations, but such applications of funds shall not be
considered a payment on account unless such payment is of immediately available
federal funds or unless and until such check or other item of payment is honored
when presented for payment. Notwithstanding anything to the contrary contained
herein, any wire transfer or payment received by Bank after 5:30 p.m. Eastern
time shall be deemed to have been received by Bank as of the opening of business
on the immediately following Business Day. Whenever any payment to Bank under
the Loan Documents would otherwise be due (except by reason of acceleration) on
a date that is not a Business Day, such payment shall instead be due on the next
Business Day, and additional fees or interest, as the case may be, shall accrue
and be payable for the period of such extension.
     2.5 Fees. Borrower shall pay to Bank the following:
          (a) Facility Fee. On or before the Closing Date, a fee equal to
$10,000, which shall be nonrefundable;
          (b) Bank Expenses. On the Closing Date, all Bank Expenses incurred
through the Closing Date, and, after the Closing Date, all Bank Expenses, as and
when they become due.

4.



--------------------------------------------------------------------------------



 



     2.6 Term. This Agreement shall become effective on the Closing Date and,
subject to Section 12.7, shall continue in full force and effect for so long as
any Obligations remain outstanding or Bank has any obligation to make Credit
Extensions under this Agreement. Notwithstanding the foregoing, Bank shall have
the right to terminate its obligation to make Credit Extensions under this
Agreement immediately and without notice upon the occurrence and during the
continuance of an Event of Default.
     3. CONDITIONS OF LOANS.
     3.1 Conditions Precedent to Initial Credit Extension. The obligation of
Bank to make the initial Credit Extension is subject to the condition precedent
that Bank shall have received, in form and substance satisfactory to Bank, each
the following items and completed each of the following requirements:
          (a) this Agreement;
          (b) an officer’s certificate of each Borrower with respect to
incumbency and resolutions authorizing the execution and delivery of this
Agreement;
          (c) a financing statement (Form UCC-1) for each Borrower;
          (d) an intellectual property security agreement for each Borrower;
          (e) payment of the fees and Bank Expenses then due specified in
Section 2.5, which may be debited from any of Borrower’s accounts with Bank;
          (f) current SOS Reports for each Borrower indicating that except for
Permitted Liens, there are no other security interests or Liens of record in the
Collateral;
          (g) current financial statements, including audited statements (or
such other level required by the Investment Agreement) for Borrower’s most
recently ended fiscal year, together with an unqualified opinion (or an opinion
qualified only for going concern so long as Borrower’s investors provide
additional equity as needed), company prepared consolidated and consolidating
balance sheets and income statements for the most recently ended month in
accordance with Section 6.2, and such other updated financial information as
Bank may reasonably request;
          (h) current Compliance Certificate in accordance with Section 6.2;
          (i) a Warrant in form and substance satisfactory to Bank;
          (j) a Subordination Agreement from Austin Ventures, in form and
substance satisfactory to Bank;
          (k) a Borrower Information Certificate;

5.



--------------------------------------------------------------------------------



 



          (l) Borrower shall have opened and funded not less than $50,000 in
deposit accounts held with Bank; and
          (m) such other documents or certificates, and completion of such other
matters, as Bank may reasonably request.
     3.2 Conditions Precedent to all Credit Extensions.
          (a) The obligation of Bank to make each Credit Extension, including
the initial Credit Extension, is further subject to the following conditions:
timely receipt by Bank of the Loan Advance/Paydown Request Form as provided in
Section 2.1; and
          (b) the representations and warranties contained in Section 5 shall be
true and correct in all material respects on and as of the date of such Loan
Advance/Paydown Request Form and on the effective date of each Credit Extension
as though made at and as of each such date, and no Event of Default shall have
occurred and be continuing, or would exist after giving effect to such Credit
Extension (provided, however, that those representations and warranties
expressly referring to another date shall be true, correct and complete in all
material respects as of such date). The making of each Credit Extension shall be
deemed to be a representation and warranty by Borrower on the date of such
Credit Extension as to the accuracy of the facts referred to in this
Section 3.2.
     4. CREATION OF SECURITY INTEREST.
     4.1 Grant of Security Interest. Borrower grants and pledges to Bank a
continuing security interest in the Collateral to secure prompt repayment of any
and all Obligations and to secure prompt performance by Borrower of each of its
covenants and duties under the Loan Documents. Except for Permitted Liens or as
disclosed in the Schedule, such security interest constitutes a valid, first
priority security interest in the presently existing Collateral, and will
constitute a valid, first priority security interest in later-acquired
Collateral. Notwithstanding any termination, of this Agreement or of any filings
undertaken related to Bank’s rights under the Code, Bank’s Lien on the
Collateral shall remain in effect for so long as any Obligations are
outstanding.
     4.2 Perfection of Security Interest. Borrower authorizes Bank to file at
any time financing statements, continuation statements, and amendments thereto
that (i) either specifically describe the Collateral or describe the Collateral
as all assets of Borrower of the kind pledged hereunder, and (ii) contain any
other information required by the Code for the sufficiency of filing office
acceptance of any financing statement, continuation statement, or amendment,
including whether Borrower is an organization, the type of organization and any
organizational identification number issued to Borrower, if applicable. Borrower
shall have possession of the Collateral, except where expressly otherwise
provided in this Agreement or where Bank chooses to perfect its security
interest by possession in addition to the filing of a financing statement. Where
Collateral is in possession of a third party bailee, Borrower shall take such
steps as Bank reasonably

6.



--------------------------------------------------------------------------------



 



requests for Bank to (i) subject to Section 7.10 below, obtain an
acknowledgment, in form and substance satisfactory to Bank, of the bailee that
the bailee holds such Collateral for the benefit of Bank, and (ii) obtain
“control” of any Collateral consisting of investment property, deposit accounts,
letter-of-credit rights or electronic chattel paper (as such items and the term
“control” are defined in Revised Article 9 of the Code) by causing the
securities intermediary or depositary institution or issuing bank to execute a
control agreement in form and substance satisfactory to Bank. Borrower will not
create any chattel paper without placing a legend on the chattel paper
acceptable to Bank indicating that Bank has a security interest in the chattel
paper. Borrower from time to time may deposit with Bank specific cash collateral
to secure specific Obligations; Borrower authorizes Bank to hold such specific
balances in pledge and to decline to honor any drafts thereon or any request by
Borrower or any other Person to pay or otherwise transfer any part of such
balances for so long as the specific Obligations are outstanding. Borrower shall
take such other actions as Bank requests to perfect its security interests
granted under this Agreement.
     5. REPRESENTATIONS AND WARRANTIES.
     Borrower represents and warrants as follows:
     5.1 Due Organization and Qualification. Borrower and each Subsidiary is a
corporation or limited liability company duly existing under the laws of the
state in which it is organized and qualified and licensed to do business in any
state in which the conduct of its business or its ownership of property requires
that it be so qualified, except where the failure to do so would not reasonably
be expected to cause a Material Adverse Effect.
     5.2 Due Authorization; No Conflict. The execution, delivery, and
performance of the Loan Documents are within Borrower’s powers, have been duly
authorized, and are not in conflict with nor constitute a breach of any
provision contained in Borrower’s Articles of Incorporation or Bylaws, or
Articles of Organization or Operating Agreement, as applicable, nor will they
constitute an event of default under any material agreement by which Borrower is
bound. Borrower is not in default under any agreement by which it is bound,
except to the extent such default would not reasonably be expected to cause a
Material Adverse Effect.
     5.3 Collateral. Borrower has rights in or the power to transfer the
Collateral, and its title to the Collateral is free and clear of Liens, adverse
claims, and restrictions on transfer or pledge except for Permitted Liens. Other
than movable items of personal property such as laptop computers, all Collateral
having an aggregate book value in excess of $100,000, is located solely in the
Collateral States. The Eligible Accounts are bona fide existing obligations. The
property or services giving rise to such Eligible Accounts has been delivered or
rendered to the account debtor or its agent for immediate shipment to and
unconditional acceptance by the account debtor. Borrower has not received notice
of actual or imminent Insolvency Proceeding of any account debtor whose accounts
are included in any Borrowing Base Certificate as an Eligible Account. All
Inventory is in all material respects of good and merchantable quality, free

7.



--------------------------------------------------------------------------------



 



from all material defects, except for Inventory for which adequate reserves have
been made. Except as set forth in the Schedule, none of the Borrower’s Cash is
maintained or invested with a Person other than Bank or Bank’s affiliates.
     5.4 Intellectual Property Collateral. Borrower is the sole owner of the
Intellectual Property Collateral, except for licenses granted by Borrower to its
customers in the ordinary course of business. To the best of Borrower’s
knowledge, each of the Copyrights, Trademarks and Patents is valid and
enforceable, and no part of the Intellectual Property Collateral has been judged
invalid or unenforceable, in whole or in part, and no claim has been made to
Borrower that any part of the Intellectual Property Collateral violates the
rights of any third party except to the extent such claim would not reasonably
be expected to cause a Material Adverse Effect.
     5.5 Name; Location of Chief Executive Office. Except as disclosed in the
Schedule, Borrower has not done business under any name other than that
specified on the signature page hereof, and its exact legal name is as set forth
in the first paragraph of this Agreement. The chief executive office of Borrower
is located at the address indicated in Section 10 hereof.
     5.6 Litigation. Except as set forth in the Schedule, there are no actions
or proceedings pending by or against Borrower or any Subsidiary before any court
or administrative agency that could reasonably be expected to have a Material
Adverse Effect.
     5.7 No Material Adverse Change in Financial Statements. All consolidated
and consolidating financial statements related to Borrower and any Subsidiary
that are delivered by Borrower to Bank fairly present in all material respects
Borrower’s consolidated and consolidating financial condition as of the date
thereof and Borrower’s consolidated and consolidating results of operations for
the period then ended. There has not been a material adverse change in the
consolidated or in the consolidating financial condition of Borrower since the
date of the most recent of such financial statements submitted to Bank.
     5.8 Solvency, Payment of Debts. Borrower is able to pay its debts
(including trade debts) as they mature; the fair saleable value of Borrower’s
assets (including goodwill minus disposition costs) exceeds the fair value of
its liabilities; and Borrower is not left with unreasonably small capital after
the transactions contemplated by this Agreement.
     5.9 Compliance with Laws and Regulations. Borrower and each Subsidiary have
met the minimum funding requirements of ERISA with respect to any employee
benefit plans subject to ERISA. No event has occurred resulting from Borrower’s
failure to comply with ERISA that is reasonably likely to result in Borrower’s
incurring any liability that could have a Material Adverse Effect. Borrower is
not an “investment company” or a company “controlled” by an “investment company”
within the meaning of the Investment Company Act of 1940. Borrower is not
engaged principally, or as one of its important activities, in the business of
extending credit for the

8.



--------------------------------------------------------------------------------



 



purpose of purchasing or carrying margin stock (within the meaning of
Regulations T and U of the Board of Governors of the Federal Reserve System).
Borrower has not violated any statutes, laws, ordinances or rules applicable to
it, the violation of which would reasonably be expected to have a Material
Adverse Effect. Parent and each Subsidiary have filed or caused to be filed all
tax returns required to be filed, and have paid, or have made adequate provision
for the payment of, all taxes reflected therein except those being contested in
good faith with adequate reserves under GAAP or where the failure to file such
returns or pay such taxes would not reasonably be expected to have a Material
Adverse Effect.
          5.10 Subsidiaries. Borrower does not own any stock, partnership
interest or other equity securities of any Person, except for Permitted
Investments.
          5.11 Government Consents. Borrower and each Subsidiary have obtained
all consents, approvals and authorizations of, made all declarations or filings
with, and given all notices to, all governmental authorities that are necessary
for the continued operation of Borrower’s business as currently conducted,
except where the failure to do so would not reasonably be expected to cause a
Material Adverse Effect.
          5.12 Inbound Licenses. Except as disclosed on the Schedule, Borrower
is not a party to, nor is bound by, any material license or other agreement
important for the conduct of Borrower’s business that prohibits or otherwise
restricts Borrower from granting a security interest in Borrower’s interest in
such license or agreement, other than this Agreement or the other Loan
Documents.
          5.13 Full Disclosure. No representation, warranty or other statement
made by Borrower in any certificate or written statement furnished to Bank taken
together with all such certificates and written statements furnished to Bank
contains any untrue statement of a material fact or omits to state a material
fact necessary in order to make the statements contained in such certificates or
statements not misleading in light of the circumstances in which they were made,
it being recognized by Bank that the projections and forecasts provided by
Borrower in good faith and based upon reasonable assumptions are not to be
viewed as facts and that actual results during the period or periods covered by
any such projections and forecasts may differ from the projected or forecasted
results.
     6. AFFIRMATIVE COVENANTS.
     Borrower covenants that, until payment in full of all outstanding
Obligations, and for so long as Bank may have any commitment to make a Credit
Extension hereunder, Borrower shall do all of the following:
          6.1 Good Standing and Government Compliance. Borrower shall maintain
its and each of its Subsidiaries’ corporate existence and good standing in the
respective states of formation, shall maintain qualification and good standing
in each other jurisdiction in which the failure to so qualify would reasonably
be expected to have a Material Adverse Effect, and shall furnish to Bank the
organizational identification

9.



--------------------------------------------------------------------------------



 



number issued to Borrower by the authorities of the state in which Borrower is
organized, if applicable. Borrower shall meet, and shall cause each Subsidiary
to meet, the minimum funding requirements of ERISA with respect to any employee
benefit plans subject to ERISA. Borrower shall comply, and shall cause each
Subsidiary to comply, with all statutes, laws, ordinances and government rules
and regulations to which it is subject, and shall maintain, and shall cause each
of its Subsidiaries to maintain, in force all licenses, approvals and
agreements, the loss of which or failure to comply with which would reasonably
be expected to have a Material Adverse Effect.
          6.2 Financial Statements, Reports, Certificates. Parent shall deliver
to Bank: (i) as soon as available, but in any event within 30 days after the end
of each calendar month, a company prepared consolidated and consolidating
balance sheet and income statement covering Borrower’s operations during such
period, in a form reasonably acceptable to Bank and certified by a Responsible
Officer; (ii) as soon as available, but in any event within 180 days after the
end of Borrower’s fiscal year, audited (or such other level as is required by
the Investment Agreement) consolidated and consolidating financial statements of
Borrower prepared in accordance with GAAP, consistently applied, together with
an opinion which is either unqualified, qualified only for going concern so long
as Borrower’s investors provide additional equity as needed or otherwise
consented to in writing by Bank on such financial statements of an independent
certified public accounting firm reasonably acceptable to Bank; (iii) a
2009 monthly, Board approved operating plan, including income statement and
balance sheet, no later than December 15, 2008; (iv) annual budget approved by
Borrower’s Board of Directors as soon as available but not later than 60 days
after the beginning of the applicable fiscal year; (v) if applicable, copies of
all statements, reports and notices sent or made available generally by Borrower
to its security holders or to any holders of Subordinated Debt and all reports
on Forms 10-K and 10-Q filed with the Securities and Exchange Commission;
(vi) promptly upon receipt of notice thereof, a report of any legal actions
pending or threatened in writing against Borrower or any Subsidiary that could
reasonably be expected to result in damages or costs to Borrower or any
Subsidiary of $250,000 or more; (vii) promptly upon receipt, each management
letter prepared by Borrower’s independent certified public accounting firm
regarding Borrower’s management control systems, (viii) such budgets, sales
projections, operating plans or other financial information generally prepared
by Borrower in the ordinary course of business as Bank may reasonably request
from time to time; and (ix) within 30 days of the last day of each fiscal
quarter, a report signed by Borrower, in form reasonably acceptable to Bank,
listing any applications or registrations that Borrower has made or filed in
respect of any Patents, Copyrights or Trademarks and the status of any
outstanding applications or registrations, as well as any material change in
Borrower’s Intellectual Property Collateral, including but not limited to any
subsequent ownership right of Borrower in or to any Trademark, Patent or
Copyright not specified in Exhibits A, B, and C of any Intellectual Property
Security Agreement delivered to Bank by Borrower in connection with this
Agreement.
               (a) Within 30 days after the last day of each month, Parent shall
deliver to Bank a Borrowing Base Certificate signed by a Responsible Officer in

10.



--------------------------------------------------------------------------------



 



substantially the form of Exhibit D hereto, together with aged listings by
invoice date of accounts receivable and accounts payable.
               (b) Within 30 days after the last day of each month, Parent shall
deliver to Bank with the monthly financial statements a Compliance Certificate
certified as of the last day of the applicable month and signed by a Responsible
Officer in substantially the form of Exhibit E hereto.
               (c) As soon as possible and in any event within 3 Business Days
after becoming aware of the occurrence or existence of an Event of Default
hereunder, a written statement of a Responsible Officer setting forth details of
the Event of Default, and the action which Borrower has taken or proposes to
take with respect thereto.
               (d) Bank (through any of its officers, employees, or agents)
shall have the right, upon reasonable prior notice, from time to time during
Borrower’s usual business hours but no more than twice a year (unless an Event
of Default has occurred and is continuing), to inspect Borrower’s Books and to
make copies thereof and to check, test, inspect, audit and appraise the
Collateral at Borrower’s expense in order to verify Borrower’s financial
condition or the amount, condition of, or any other matter relating to, the
Collateral. Notwithstanding the foregoing, Borrower and Bank agree that Bank
shall complete its initial audit of the Collateral within 30 days following the
date hereof, and Borrower shall take all reasonable steps in connection
therewith.
Borrower may deliver to Bank on an electronic basis any certificates, reports or
information required pursuant to this Section 6.2, and Bank shall be entitled to
rely on the information contained in the electronic files, provided that Bank in
good faith believes that the files were delivered by a Responsible Officer.
Borrower shall include a submission date on any certificates and reports to be
delivered electronically.
          6.3 Inventory and Equipment; Returns. Borrower shall keep all
Inventory and Equipment in good and merchantable condition, free from all
material defects except for Inventory and Equipment (i) sold in the ordinary
course of business, and (ii) for which adequate reserves have been made, in all
cases in the United States and such other locations as to which Borrower gives
prior written notice. Returns and allowances, if any, as between Borrower and
its account debtors shall be on the same basis and in accordance with the usual
customary practices of Borrower, as they exist on the Closing Date. Borrower
shall promptly notify Bank of all returns and recoveries and of all disputes and
claims involving inventory having a book value of more than $100,000.
          6.4 Taxes. Borrower shall make, and cause each Subsidiary to make, due
and timely payment or deposit of all material federal, state, and local taxes,
assessments, or contributions required of it by law, including, but not limited
to, those laws concerning income taxes, F.I.C.A., F.U.T.A. and state disability,
and will execute and deliver to Bank, on demand, proof satisfactory to Bank
indicating that Borrower or a Subsidiary has made such payments or deposits and
any appropriate certificates attesting

11.



--------------------------------------------------------------------------------



 



to the payment or deposit thereof; provided that Borrower or a Subsidiary need
not make any payment if the amount or validity of such payment is contested in
good faith by appropriate proceedings and is reserved against (to the extent
required by GAAP) by Borrower or such Subsidiary.
          6.5 Insurance. Borrower, at its expense, shall (i) keep the Collateral
insured against loss or damage, and (ii) maintain liability and other insurance,
in each case in as ordinarily insured against by other owners in businesses
similar to Borrower’s. All such policies of insurance shall be in such form,
with such companies, and in such amounts as reasonably satisfactory to Bank. All
policies of property insurance shall contain a lender’s loss payable
endorsement, in a form satisfactory to Bank, showing Bank as an additional loss
payee, and all liability insurance policies shall show Bank as an additional
insured and specify that the insurer must give at least 20 days notice to Bank
before canceling its policy for any reason. Within 30 days of the Closing Date,
Borrower shall cause to be furnished to Bank a copy of its policies or
certificate of insurance including any endorsements covering Bank or showing
Bank as an additional insured. Upon Bank’s request, Borrower shall deliver to
Bank certified copies of the policies of insurance and evidence of all premium
payments. Proceeds payable under any casualty policy will, at Borrower’s option,
be payable to Borrower to replace the property subject to the claim, provided
that any such replacement property shall be deemed Collateral in which Bank has
been granted a first priority security interest, provided that if an Event of
Default has occurred and is continuing, all proceeds payable under any such
policy shall, at Bank’s option, be payable to Bank to be applied on account of
the Obligations.
          6.6 “Primary Depository”. Subject to the provisions of Section 3.1(l),
Borrower within 30 days of the Closing Date shall maintain all its depository
and operating accounts with Bank and its primary investment accounts with Bank
or Bank’s affiliates; provided that Borrower shall be permitted to maintain up
to $200,000 in Cash at Comerica Bank for a period of up to 60 days.
          6.7 Financial/Other Covenants.
               (a) Funding Milestone. On or before November 30, 2008, Parent
shall provide Bank with a signed term sheet with respect to the issuance of at
least $4,000,000 of Parent’s convertible debt or equity securities (inclusive of
$1,000,000 in convertible debt issued and outstanding to Austin Ventures as of
the Closing Date), which transaction shall close on or before January 15, 2009
(the “Funding Milestone”).
               (b) Adjusted Liquidity Ratio. Following Parent’s achievement of
the Funding Milestone, Borrowers shall at all times, but reported monthly,
maintain an Adjusted Liquidity Ratio of 1.00 to 1.00.
               (c) EBITDA to Plan. Following Parent’s achievement of the Funding
Milestone, measured monthly and calculated on a rolling three month basis,
Borrowers shall maintain certain levels of GAAP EBITDA, as set forth in the
table immediately below. Levels for subsequent fiscal years shall be determined
based upon

12.



--------------------------------------------------------------------------------



 



Borrowers’ monthly operating plan which shall be provided to Bank no later than
December 15 of the then-current fiscal year.

         
December 2008
    ($942,155 )
January 2009
    ($896,094 )
February 2009
    ($922,208 )
March 2009
    ($882,540 )
April 2009
    ($801,047 )
May 2009
    ($677,976 )
June 2009
    ($576,930 )
July 2009
    ($539,821 )
August 2009
    ($496,644 )
September 2009
    ($425,773 )
October 2009
    ($336,870 )
November 2009
    ($226,512 )
December 2009
    ($347,080 )

          6.8 Registration of Intellectual Property Rights.
               (a) Borrower shall promptly give Bank written notice of any
applications or registrations of intellectual property rights filed with the
United States Patent and Trademark Office, including the date of such filing and
the registration or application numbers, if any.
               (b) Borrower shall (i) give Bank not less than 5 days prior
written notice of the filing of any applications or registrations with the
United States Copyright Office, including the title of such intellectual
property rights to be registered, as such title will appear on such applications
or registrations, and the date such applications or registrations will be filed;
(ii) prior to the filing of any such applications or registrations, execute such
documents as Bank may reasonably request for Bank to maintain its perfection in
such intellectual property rights to be registered by Borrower; (iii) upon the
request of Bank, either deliver to Bank or file such documents simultaneously
with the filing of any such applications or registrations; (iv) upon filing any
such applications or registrations, promptly provide Bank with a copy of such
applications or registrations together with any exhibits, evidence of the filing
of any documents requested by Bank to be filed for Bank to maintain the
perfection and priority of its security interest in such intellectual property
rights, and the date of such filing.
               (c) Borrower shall execute and deliver such additional
instruments and documents from time to time as Bank shall reasonably request to
perfect and maintain the perfection and priority of Bank’s security interest in
the Intellectual Property Collateral.
               (d) Borrower shall (i) protect, defend and maintain the validity
and enforceability of the trade secrets, Trademarks, Patents and Copyrights,
(ii) use

13.



--------------------------------------------------------------------------------



 



commercially reasonable efforts to detect infringements of the Trademarks,
Patents and Copyrights and promptly advise Bank in writing of material
infringements detected and (iii) not allow any material Trademarks, Patents or
Copyrights to be abandoned, forfeited or dedicated to the public without the
written consent of Bank, which shall not be unreasonably withheld.
               (e) Bank shall have the right, but not the obligation, to take,
at Borrower’s sole expense, any actions that Borrower is required under this
Section 6.8 to take but which Borrower fails to take, after 15 days’ notice to
Borrower. Borrower shall reimburse and indemnify Bank for all reasonable costs
and reasonable expenses incurred in the reasonable exercise of its rights under
this Section 6.8.
          6.9 Inbound Licensors. Prior to entering into or becoming bound by any
material inbound license or agreement, Borrower shall provide written notice to
Bank of the material terms of such license or agreement with a description of
its likely impact on Borrower’s business or financial condition.
          6.10 Further Assurances. At any time and from time to time Borrower
shall execute and deliver such further instruments and take such further action
as may reasonably be requested by Bank to effect the purposes of this Agreement.
     7. NEGATIVE COVENANTS.
     Borrower covenants and agrees that, so long as any credit hereunder shall
be available and until the outstanding Obligations are paid in full or for so
long as Bank may have any commitment to make any Credit Extensions, Borrower
will not do any of the following without Bank’s prior written consent, which
shall not be unreasonably withheld:
          7.1 Dispositions. Convey, sell, lease, license, transfer or otherwise
dispose of (collectively, to “Transfer”), or permit any of its Subsidiaries to
Transfer, all or any part of its business or property, or move cash balances on
deposit with Bank to accounts opened at another financial institution, other
than Permitted Transfers.
          7.2 Change in Name, Location, Executive Office, or Executive
Management; Change in Business; Change in Fiscal Year; Change in Control. Change
its name or the state of Borrower’s formation or relocate its chief executive
office without 30 days prior written notification to Bank; replace or suffer the
departure of its chief executive officer or chief financial officer without
delivering written notification to Bank within 10 days; fail to appoint an
interim replacement or fill a vacancy in the position of chief executive officer
or chief financial officer for more than 30 consecutive days; take action to
liquidate, wind up, or otherwise cease to conduct business in the ordinary
course; engage in any business, or permit any of its Subsidiaries to engage in
any business, other than or reasonably related or incidental to the businesses
currently engaged in by Borrower; change its fiscal year end; have a Change in
Control.
          7.3 Mergers or Acquisitions. Merge or consolidate, or permit any of
its Subsidiaries to merge or consolidate, with or into any other business
organization (other than mergers or consolidations of a Subsidiary into another
Subsidiary or into

14.



--------------------------------------------------------------------------------



 



Borrower), or acquire, or permit any of its Subsidiaries to acquire, all or
substantially all of the capital stock or property of another Person except
where (a) each of the following conditions is applicable: (i) the consideration
paid in connection with such transactions (including assumption of liabilities)
does not in the aggregate exceed $250,000 during any fiscal year, (ii) no Event
of Default has occurred, is continuing or would exist after giving effect to
such transactions, (iii) such transactions do not result in a Change in Control,
and (iv) Borrower is the surviving entity; or (b) the Obligations are repaid in
full concurrently with the closing of any merger or consolidation of Borrower in
which Borrower is not the surviving entity.
          7.4 Indebtedness. Create, incur, assume, guarantee or be or remain
liable with respect to any Indebtedness, or permit any Subsidiary so to do,
other than Permitted Indebtedness, or prepay any Indebtedness or take any
actions which impose on Borrower an obligation to prepay any Indebtedness,
except (i) Indebtedness to Bank or (ii) the conversion of Subordinated
Indebtedness to equity securities and the payment of cash in lieu of issuing
fractional shares.
          7.5 Encumbrances. Create, incur, assume or allow any Lien with respect
to its property, or assign or otherwise convey any right to receive income,
including the sale of any Accounts, or permit any of its Subsidiaries so to do,
except for Permitted Liens, or covenant to any other Person (other than (i) the
licensors of in-licensed property with respect to such property or (ii) the
lessors of specific equipment or lenders financing specific equipment with
respect to such leased or financed equipment that Borrower in the future will
refrain from creating, incurring, assuming or allowing any Lien with respect to
any of Borrower’s property.
          7.6 Distributions. Pay any dividends or make any other distribution or
payment on account of or in redemption, retirement or purchase of any capital
stock, except that Borrower may (i) repurchase the stock of former employees
pursuant to stock repurchase agreements as long as an Event of Default does not
exist prior to such repurchase or would not exist after giving effect to such
repurchase, (ii) repurchase the stock of former employees pursuant to stock
repurchase agreements by the cancellation of indebtedness owed by such former
employees to Borrower regardless of whether an Event of Default exists.
          7.7 Investments. Directly or indirectly acquire or own, or make any
Investment in or to any Person, or permit any of its Subsidiaries so to do,
other than Permitted Investments, or maintain or invest any of its Investment
Property with a Person other than Bank or Bank’s Affiliates or permit any
Subsidiary to do (unless, in each case, Borrower is in compliance with the terms
of Section 6.6) so unless such Person has entered into a control agreement with
Bank, in form and substance satisfactory to Bank, or suffer or permit any
Subsidiary to be a party to, or be bound by, an agreement that restricts such
Subsidiary from paying dividends or otherwise distributing property to Borrower.
          7.8 Transactions with Affiliates. Directly or indirectly enter into or
permit to exist any material transaction with any Affiliate of Borrower except
for (i)

15.



--------------------------------------------------------------------------------



 



transactions that are in the ordinary course of Borrower’s business, upon fair
and reasonable terms that are no less favorable to Borrower than would be
obtained in an arm’s length transaction with a non-affiliated Person and
(ii) transactions between each Borrower that are not otherwise prohibited under
Article 7.
          7.9 Subordinated Debt. Make any payment in respect of any Subordinated
Debt, or permit any of its Subsidiaries to make any such payment, except in
compliance with the terms of such Subordinated Debt, or amend any provision
affecting Bank’s rights contained in any documentation relating to the
Subordinated Debt without Bank’s prior written consent.
          7.10 Inventory and Equipment. Store the Inventory or the Equipment of
a book value in excess of $100,000 with a bailee, warehouseman, collocation
facility or similar third party unless the third party has been notified of
Bank’s security interest and Bank (a) has received an acknowledgment from the
third party that it is holding or will hold the Inventory or Equipment for
Bank’s benefit or (b) is in possession of the warehouse receipt, where
negotiable, covering such Inventory or Equipment. Except for Inventory sold in
the ordinary course of business and for movable items of personal property
having an aggregate book value not in excess of $100,000, and except for such
other locations as Bank may approve in writing, Borrower shall keep the
Inventory and Equipment only at the location set forth in Section 10 and such
other locations of which Borrower gives Bank prior written notice and as to
which Bank is able to take such actions as may be necessary to perfect its
security interest or to obtain a bailee’s acknowledgment of Bank’s rights in the
Collateral.
          7.11 No Investment Company; Margin Regulation. Become or be controlled
by an “investment company,” within the meaning of the Investment Company Act of
1940, or become principally engaged in, or undertake as one of its important
activities, the business of extending credit for the purpose of purchasing or
carrying margin stock, or use the proceeds of any Credit Extension for such
purpose.
     8. EVENTS OF DEFAULT.
     Any one or more of the following events shall constitute an Event of
Default by Borrower under this Agreement:
          8.1 Payment Default. If Borrower fails to pay any of the Obligations
when due and such failure is not cured within 3 Business Days;
          8.2 Covenant Default.
               (a) If Borrower fails to perform any obligation under
Sections 6.2 (financial reporting), 6.4 (taxes), 6.5 (insurance), 6.6 (primary
accounts) or 6.7 (financial covenants), or violates any of the covenants
contained in Article 7 of this Agreement; or

16.



--------------------------------------------------------------------------------



 



               (b) If Borrower fails or neglects to perform or observe any other
material term, provision, condition, covenant contained in this Agreement, in
any of the Loan Documents, or in any other present or future agreement between
Borrower and Bank and as to any default under such other term, provision,
condition or covenant that can be cured, has failed to cure such default within
15 days after Borrower receives notice thereof or any officer of Borrower
becomes aware thereof; provided, however, that if the default cannot by its
nature be cured within the 15 day period or cannot after diligent attempts by
Borrower be cured within such 15 day period, and such default is likely to be
cured within a reasonable time, then Borrower shall have an additional
reasonable period (which shall not in any case exceed 30 days) to attempt to
cure such default, and within such reasonable time period the failure to have
cured such default shall not be deemed an Event of Default but no Credit
Extensions will be made.
          8.3 Material Adverse Change. If there occurs any circumstance or any
circumstances which would reasonably be expected to have a Material Adverse
Effect;
          8.4 Attachment. If any material portion of Borrower’s assets is
attached, seized, subjected to a writ or distress warrant, or is levied upon, or
comes into the possession of any trustee, receiver or person acting in a similar
capacity and such attachment, seizure, writ or distress warrant or levy has not
been removed, discharged or rescinded within 10 days, or if Borrower is
enjoined, restrained, or in any way prevented by court order from continuing to
conduct all or any material part of its business affairs, or if a judgment or
other claim becomes a lien or encumbrance upon any material portion of
Borrower’s assets, or if a notice of lien, levy, or assessment is filed of
record with respect to any material portion of Borrower’s assets by the United
States Government, or any department, agency, or instrumentality thereof, or by
any state, county, municipal, or governmental agency, and the same is not paid
within ten days after Borrower receives notice thereof, provided that none of
the foregoing shall constitute an Event of Default where such action or event is
stayed or an adequate bond has been posted pending a good faith contest by
Borrower (provided that no Credit Extensions will be made during such cure
period);
          8.5 Insolvency. If Borrower becomes insolvent, or if an Insolvency
Proceeding is commenced by Borrower, or if an Insolvency Proceeding is commenced
against Borrower and is not dismissed or stayed within 30 days (provided that no
Credit Extensions will be made prior to the dismissal of such Insolvency
Proceeding);
          8.6 Other Agreements. If there is a default or other failure to
perform in any agreement to which Borrower is a party with a third party or
parties resulting in a right by such third party or parties, whether or not
exercised, to accelerate the maturity of any Indebtedness in an amount in excess
of $350,000 or that would reasonably be expected to have a Material Adverse
Effect;
          8.7 Judgments. If a final, uninsured judgment or judgments for the
payment of money in an amount, individually or in the aggregate, of at least
$350,000 shall be rendered against Borrower and shall remain unsatisfied and
unstayed for a period

17.



--------------------------------------------------------------------------------



 



of 10 days (provided that no Credit Extensions will be made prior to the
satisfaction or stay of the judgment); or
          8.8 Misrepresentations. If any material misrepresentation or material
misstatement exists now or hereafter in any warranty or representation set forth
herein or in any certificate delivered to Bank by any Responsible Officer
pursuant to this Agreement or to induce Bank to enter into this Agreement or any
other Loan Document.
     9. BANK’S RIGHTS AND REMEDIES.
          9.1 Rights and Remedies. Upon the occurrence and during the
continuance of an Event of Default, Bank may, at its election, without notice of
its election and without demand, do any one or more of the following, all of
which are authorized by Borrower:
               (a) Declare all Obligations, whether evidenced by this Agreement,
by any of the other Loan Documents, or otherwise, immediately due and payable
(provided that upon the occurrence of an Event of Default described in
Section 8.5 (insolvency), all Obligations shall become immediately due and
payable without any action by Bank);
               (b) Demand that Borrower (i) deposit cash with Bank in an amount
equal to the amount of any Letters of Credit remaining undrawn, as collateral
security for the repayment of any future drawings under such Letters of Credit,
and (ii) pay in advance all Letter of Credit fees scheduled to be paid or
payable over the remaining term of the Letters of Credit, and Borrower shall
promptly deposit and pay such amounts;
               (c) Cease advancing money or extending credit to or for the
benefit of Borrower under this Agreement or under any other agreement between
Borrower and Bank;
               (d) Settle or adjust disputes and claims directly with account
debtors for amounts, upon terms and in whatever order that Bank reasonably
considers advisable;
               (e) Make such payments and do such acts as Bank considers
necessary or reasonable to protect its security interest in the Collateral.
Borrower agrees to assemble the Collateral if Bank so requires, and to make the
Collateral available to Bank as Bank may designate. Borrower authorizes Bank to
enter the premises where the Collateral is located, to take and maintain
possession of the Collateral, or any part of it, and to pay, purchase, contest,
or compromise any encumbrance, charge, or lien which in Bank’s determination
appears to be prior or superior to its security interest and to pay all expenses
incurred in connection therewith. With respect to any of Borrower’s owned
premises, Borrower hereby grants Bank a license to enter into possession of such
premises and to occupy the same, without charge, in order to exercise any of
Bank’s rights or remedies provided herein, at law, in equity, or otherwise;

18.



--------------------------------------------------------------------------------



 



               (f) Set off and apply to the Obligations any and all (i) balances
and deposits of Borrower held by Bank, and (ii) indebtedness at any time owing
to or for the credit or the account of Borrower held by Bank;
               (g) Ship, reclaim, recover, store, finish, maintain, repair,
prepare for sale, advertise for sale, and sell (in the manner provided for
herein) the Collateral. Bank is hereby granted a license or other right, solely
pursuant to the provisions of this Section 9.1, to use, without charge,
Borrower’s labels, patents, copyrights, rights of use of any name, trade
secrets, trade names, trademarks, service marks, and advertising matter, or any
property of a similar nature, as it pertains to the Collateral, in completing
production of, advertising for sale, and selling any Collateral and, in
connection with Bank’s exercise of its rights under this Section 9.1, Borrower’s
rights under all licenses and all franchise agreements shall inure to Bank’s
benefit;
               (h) Sell the Collateral at either a public or private sale, or
both, by way of one or more contracts or transactions, for cash or on terms, in
such manner and at such places (including Borrower’s premises) as Bank
determines is commercially reasonable, and apply any proceeds to the Obligations
in whatever manner or order Bank deems appropriate. Bank may sell the Collateral
without giving any warranties as to the Collateral. Bank may specifically
disclaim any warranties of title or the like. This procedure will not be
considered adversely to affect the commercial reasonableness of any sale of the
Collateral. If Bank sells any of the Collateral upon credit, Borrower will be
credited only with payments actually made by the purchaser, received by Bank,
and applied to the indebtedness of the purchaser. If the purchaser fails to pay
for the Collateral, Bank may resell the Collateral and Borrower shall be
credited with the proceeds of the sale;
               (i) Bank may credit bid and purchase at any public sale;
               (j) Apply for the appointment of a receiver, trustee, liquidator
or conservator of the Collateral, without notice and without regard to the
adequacy of the security for the Obligations and without regard to the solvency
of Borrower, any guarantor or any other Person liable for any of the
Obligations; and
               (k) Any deficiency that exists after disposition of the
Collateral as provided above will be paid immediately by Borrower.
               Bank may comply with any applicable state or federal law
requirements in connection with a disposition of the Collateral and compliance
will not be considered adversely to affect the commercial reasonableness of any
sale of the Collateral.
          9.2 Power of Attorney. Effective only upon the occurrence and during
the continuance of an Event of Default, Borrower hereby irrevocably appoints
Bank (and any of Bank’s designated officers, or employees) as Borrower’s true
and lawful attorney to: (a) send requests for verification of Accounts or notify
account debtors of Bank’s security interest in the Accounts; (b) endorse
Borrower’s name on any checks or other forms of payment or security that may
come into Bank’s possession; (c)

19.



--------------------------------------------------------------------------------



 



sign Borrower’s name on any invoice or bill of lading relating to any Account,
drafts against account debtors, schedules and assignments of Accounts,
verifications of Accounts, and notices to account debtors; (d) dispose of any
Collateral; (e) make, settle, and adjust all claims under and decisions with
respect to Borrower’s policies of insurance; (f) settle and adjust disputes and
claims respecting the accounts directly with account debtors, for amounts and
upon terms which Bank determines to be reasonable; (g) enter into a short-form
intellectual property security agreement consistent with the terms of this
Agreement for recording purposes only or modify, in its sole discretion, any
intellectual property security agreement entered into between Borrower and Bank
without first obtaining Borrower’s approval of or signature to such modification
by amending Exhibits A, B, and C, thereof, as appropriate, to include reference
to any right, title or interest in any Copyrights, Patents or Trademarks
acquired by Borrower after the execution hereof or to delete any reference to
any right, title or interest in any Copyrights, Patents or Trademarks in which
Borrower no longer has or claims to have any right, title or interest; and
(h) file, in its sole discretion, one or more financing or continuation
statements and amendments thereto, relative to any of the Collateral; provided
Bank may exercise such power of attorney to sign the name of Borrower on any of
the documents described in clauses (g) and (h) above, regardless of whether an
Event of Default has occurred. The appointment of Bank as Borrower’s attorney in
fact, and each and every one of Bank’s rights and powers, being coupled with an
interest, is irrevocable until all of the Obligations have been fully repaid and
performed and Bank’s obligation to provide advances hereunder is terminated.
          9.3 Accounts Collection. At any time after the occurrence and during
the continuation of an Event of Default, Bank may notify any Person owing funds
to Borrower of Bank’s security interest in such funds and verify the amount of
such Account. Borrower shall collect all amounts owing to Borrower for Bank,
receive in trust all payments as Bank’s trustee, and immediately deliver such
payments to Bank in their original form as received from the account debtor,
with proper endorsements for deposit.
          9.4 Bank Expenses. If Borrower fails to pay any amounts or furnish any
required proof of payment due to third persons or entities, as required under
the terms of this Agreement, then Bank may do any or all of the following after
reasonable notice to Borrower: (a) make payment of the same or any part thereof;
and/or (b) set up such reserves under the Formula Revolving Line as Bank deems
necessary to protect Bank from the exposure created by such failure; or
(c) obtain and maintain insurance policies of the type discussed in Section 6.5
of this Agreement, and take any action with respect to such policies as Bank
deems prudent. Any amounts so paid or deposited by Bank shall constitute Bank
Expenses, shall be immediately due and payable, and shall bear interest at the
then applicable rate hereinabove provided, and shall be secured by the
Collateral. Any payments made by Bank shall not constitute an agreement by Bank
to make similar payments in the future or a waiver by Bank of any Event of
Default under this Agreement.
          9.5 Bank’s Liability for Collateral. Bank has no obligation to clean
up or otherwise prepare the Collateral for sale. All risk of loss, damage or
destruction of the Collateral shall be borne by Borrower.

20.



--------------------------------------------------------------------------------



 



          9.6 No Obligation to Pursue Others. Bank has no obligation to attempt
to satisfy the Obligations by collecting them from any other person liable for
them and Bank may release, modify or waive any collateral provided by any other
Person to secure any of the Obligations, all without affecting Bank’s rights
against Borrower. Borrower waives any right it may have to require Bank to
pursue any other Person for any of the Obligations.
          9.7 Remedies Cumulative. Bank’s rights and remedies under this
Agreement, the Loan Documents, and all other agreements shall be cumulative.
Bank shall have all other rights and remedies not inconsistent herewith as
provided under the Code, by law, or in equity. No exercise by Bank of one right
or remedy shall be deemed an election, and no waiver by Bank of any Event of
Default on Borrower’s part shall be deemed a continuing waiver. No delay by Bank
shall constitute a waiver, election, or acquiescence by it. No waiver by Bank
shall be effective unless made in a written document signed on behalf of Bank
and then shall be effective only in the specific instance and for the specific
purpose for which it was given. Borrower expressly agrees that this Section 9.7
may not be waived or modified by Bank by course of performance, conduct,
estoppel or otherwise.
          9.8 Demand; Protest. Except as otherwise provided in this Agreement,
Borrower waives demand, protest, notice of protest, notice of default or
dishonor, notice of payment and nonpayment and any other notices relating to the
Obligations.
     10. NOTICES.
     Unless otherwise provided in this Agreement, all notices or demands by any
party relating to this Agreement or any other agreement entered into in
connection herewith shall be in writing and (except for financial statements and
other informational documents which may be sent by first-class mail, postage
prepaid) shall be personally delivered or sent by a recognized overnight
delivery service, certified mail, postage prepaid, return receipt requested, or
by telefacsimile to Borrower or to Bank, as the case may be, at its addresses
set forth below:

         
 
  If to NetStreams, Inc.:   NetStreams, Inc.
 
      3600 W. Parmer Lane, Suite 100
 
      Austin, TX 78727
 
       
 
      Attn: Peter Radekevich
 
      FAX: (512) 977-9398
 
       
 
  If to NetStreams, LLC:   NetStreams, LLC
 
      3600 W. Parmer Lane, Suite 100
 
      Austin, TX 78727
 
       
 
      Attn: Peter Radekevich
 
      FAX: (512) 977-9398

21.



--------------------------------------------------------------------------------



 



         
 
  If to Bank:   Square 1 Bank
 
      406 Blackwell Street, Suite 240
 
      Durham, North Carolina 27701
 
      Attn: Loan Operations Manager
 
      FAX: (919) 314-3080
 
       
 
  with a copy to:   Square 1 Bank
 
      600 Congress Ave., Suite 1200
 
      Austin, TX 78701
 
       
 
      Attn: David McLaughlin
 
      FAX: (512) 439-2829

     The parties hereto may change the address at which they are to receive
notices hereunder, by notice in writing in the foregoing manner given to the
other.
     11. CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.
This Agreement shall be governed by, and construed in accordance with, the
internal laws of the State of North Carolina, without regard to principles of
conflicts of law. Jurisdiction shall lie in the State of North Carolina. All
disputes, controversies, claims, actions and similar proceedings arising with
respect to Borrower’s account or any related agreement or transaction shall be
brought in the General Court of Justice of North Carolina sitting in Durham
County, North Carolina or the United States District Court for the Middle
District of North Carolina, except as provided below with respect to arbitration
of such matters. BANK AND BORROWER EACH ACKNOWLEDGE THAT THE RIGHT TO TRIAL BY
JURY IS A CONSTITUTIONAL ONE, BUT THAT IT MAY BE WAIVED. EACH OF THEM, AFTER
CONSULTING OR HAVING HAD THE OPPORTUNITY TO CONSULT, WITH COUNSEL OF THEIR
CHOICE, KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT ANY OF THEM
MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION BASED UPON OR ARISING OUT OF THIS
AGREEMENT OR ANY RELATED INSTRUMENT OR LOAN DOCUMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT OR ANY COURSE OF CONDUCT, DEALING, STATEMENTS
(WHETHER ORAL OR WRITTEN), OR ACTION OF ANY OF THEM. THESE PROVISIONS SHALL NOT
BE DEEMED TO HAVE BEEN MODIFIED IN ANY RESPECT OR RELINQUISHED BY BANK OR
BORROWER, EXCEPT BY A WRITTEN INSTRUMENT EXECUTED BY EACH OF THEM. If the jury
waiver set forth in this Section 11 is not enforceable, then any dispute,
controversy, claim, action or similar proceeding arising out of or relating to
this Agreement, the Loan Documents or any of the transactions contemplated
therein shall be settled by final and binding arbitration held in Durham County,
North Carolina in accordance with the then current Commercial Arbitration Rules
of the American Arbitration Association by one arbitrator appointed in
accordance with those rules. The arbitrator shall apply North Carolina law to
the resolution of any dispute, without reference to rules of conflicts of law or
rules of statutory arbitration. Judgment upon any award resulting from
arbitration may be entered into and enforced by any state or federal court
having jurisdiction thereof. Notwithstanding the foregoing, the parties may
apply to any court of competent jurisdiction for preliminary or interim
equitable relief, or to compel arbitration in accordance with this Section. The
costs and expenses

22.



--------------------------------------------------------------------------------



 



of the arbitration, including without limitation, the arbitrator’s fees and
expert witness fees, and reasonable attorneys’ fees, incurred by the parties to
the arbitration may be awarded to the prevailing party, in the discretion of the
arbitrator, or may be apportioned between the parties in any manner deemed
appropriate by the arbitrator. Unless and until the arbitrator decides that one
party is to pay for all (or a share) of such costs and expenses, both parties
shall share equally in the payment of the arbitrator’s fees as and when billed
by the arbitrator.
     12. GENERAL PROVISIONS.
          12.1 Successors and Assigns. This Agreement shall bind and inure to
the benefit of the respective successors and permitted assigns of each of the
parties and shall bind all persons who become bound as a debtor to this
Agreement; provided, however, that neither this Agreement nor any rights
hereunder may be assigned by Borrower without Bank’s prior written consent,
which consent may be granted or withheld in Bank’s sole discretion. Bank shall
have the right without the consent of or notice to Borrower to sell, assign,
transfer, negotiate, or grant participation in all or any part of, or any
interest in, Bank’s obligations, rights and benefits hereunder.
          12.2 Indemnification. Borrower shall defend, indemnify and hold
harmless Bank and its officers, employees, and agents against: (a) all
obligations, demands, claims, and liabilities claimed or asserted by any other
party in connection with the transactions contemplated by this Agreement; and
(b) all losses or Bank Expenses in any way suffered, incurred, or paid by Bank,
its officers, employees and agents as a result of or in any way arising out of,
following, or consequential to transactions between Bank and Borrower whether
under this Agreement, or otherwise (including without limitation reasonable
attorneys fees and expenses), except for losses caused by Bank’s gross
negligence or willful misconduct.
          12.3 Time of Essence. Time is of the essence for the performance of
all obligations set forth in this Agreement.
          12.4 Severability of Provisions. Each provision of this Agreement
shall be severable from every other provision of this Agreement for the purpose
of determining the legal enforceability of any specific provision.
          12.5 Amendments in Writing, Integration. All amendments to or
terminations of this Agreement or the other Loan Documents must be in writing.
All prior agreements, understandings, representations, warranties, and
negotiations between the parties hereto with respect to the subject matter of
this Agreement and the other Loan Documents, if any, are merged into this
Agreement and the Loan Documents.
          12.6 Counterparts. This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, shall be deemed to be an original, and all of
which, when taken together, shall constitute but one and the same Agreement.
Executed copies of the signature pages of this Agreement sent by facsimile or
transmitted electronically in Portable Document Format (“PDF”), or any similar
format, shall be treated as originals,

23.



--------------------------------------------------------------------------------



 



fully binding and with full legal force and effect, and the parties waive any
rights they may have to object to such treatment.
          12.7 Survival. All covenants, representations and warranties made in
this Agreement shall continue in full force and effect so long as any
Obligations remain outstanding or Bank has any obligation to make any Credit
Extension to Borrower. The obligations of Borrower to indemnify Bank with
respect to the expenses, damages, losses, costs and liabilities described in
Section 12.2 shall survive until all applicable statute of limitations periods
with respect to actions that may be brought against Bank have run.
          12.8 Confidentiality. In handling any confidential information, Bank
and all employees and agents of Bank shall exercise the same degree of care that
Bank exercises with respect to its own proprietary information of the same types
to maintain the confidentiality of any non-public information thereby received
or received pursuant to this Agreement except that disclosure of such
information may be made (i) to the subsidiaries or Affiliates of Bank or
Borrower in connection with their present or prospective business relations with
Borrower, (ii) to prospective transferees or purchasers of any interest in the
Credit Extensions, provided that they have entered into a comparable
confidentiality agreement in favor of Borrower and have delivered a copy to
Borrower, (iii) as required by law, regulations, rule or order, subpoena,
judicial order or similar order, (iv) as may be required in connection with the
examination, audit or similar investigation of Bank and (v) as Bank may
determine in connection with the enforcement of any remedies hereunder.
Confidential information hereunder shall not include information that either:
(a) is in the public domain or in the knowledge or possession of Bank when
disclosed to Bank, or becomes part of the public domain after disclosure to Bank
through no fault of Bank; or (b) is disclosed to Bank by a third party, provided
Bank does not have actual knowledge that such third party is prohibited from
disclosing such information.
     13. CO-BORROWER PROVISIONS.
          13.1 Primary Obligation. This Agreement is a primary and original
obligation of each Borrower and shall remain in effect notwithstanding future
changes in conditions, including any change of law or any invalidity or
irregularity in the creation or acquisition of any Obligations or in the
execution or delivery of any agreement between Bank and any Borrower. Each
Borrower shall be liable for existing and future Obligations as fully as if all
of all Credit Extensions were advanced to such Borrower. Bank may rely on any
certificate or representation made by any Borrower as made on behalf of, and
binding on, all Borrowers, including without limitation Disbursement Request
Forms, Borrowing Base Certificates and Compliance Certificates.
          13.2 Enforcement of Rights. Borrowers are jointly and severally liable
for the Obligations and Bank may proceed against one or more of the Borrowers to
enforce the Obligations without waiving its right to proceed against any of the
other Borrowers.

24.



--------------------------------------------------------------------------------



 



          13.3 Borrowers as Agents. Each Borrower appoints the other Borrower as
its agent with all necessary power and authority to give and receive notices,
certificates or demands for and on behalf of both Borrowers, to act as
disbursing agent for receipt of any Credit Extensions on behalf of each Borrower
and to apply to Bank on behalf of each Borrower for Credit Extensions, any
waivers and any consents. This authorization cannot be revoked, and Bank need
not inquire as to each Borrower’s authority to act for or on behalf of Borrower.
          13.4 Subrogation and Similar Rights. Notwithstanding any other
provision of this Agreement or any other Loan Document, each Borrower
irrevocably waives all rights that it may have at law or in equity (including,
without limitation, any law subrogating the Borrower to the rights of Bank under
the Loan Documents) to seek contribution, indemnification, or any other form of
reimbursement from any other Borrower, or any other Person now or hereafter
primarily or secondarily liable for any of the Obligations, for any payment made
by the Borrower with respect to the Obligations in connection with the Loan
Documents or otherwise and all rights that it might have to benefit from, or to
participate in, any security for the Obligations as a result of any payment made
by the Borrower with respect to the Obligations in connection with the Loan
Documents or otherwise. Any agreement providing for indemnification,
reimbursement or any other arrangement prohibited under this Section 14.4 shall
be null and void. If any payment is made to a Borrower in contravention of this
Section 14.4, such Borrower shall hold such payment in trust for Bank and such
payment shall be promptly delivered to Bank for application to the Obligations,
whether matured or unmatured.
          13.5 Waivers of Notice. Except as otherwise provided in this
Agreement, each Borrower waives notice of acceptance hereof; notice of the
existence, creation or acquisition of any of the Obligations; notice of an Event
of Default; notice of the amount of the Obligations outstanding at any time;
notice of intent to accelerate; notice of acceleration; notice of any adverse
change in the financial condition of any other Borrower or of any other fact
that might increase the Borrower’s risk; presentment for payment; demand;
protest and notice thereof as to any instrument; default; and all other notices
and demands to which the Borrower would otherwise be entitled. Each Borrower
waives any defense arising from any defense of any other Borrower, or by reason
of the cessation from any cause whatsoever of the liability of any other
Borrower. Bank’s failure at any time to require strict performance by any
Borrower of any provision of the Loan Documents shall not waive, alter or
diminish any right of Bank thereafter to demand strict compliance and
performance therewith. Nothing contained herein shall prevent Bank from
foreclosing on the Lien of any deed of trust, mortgage or other security
instrument, or exercising any rights available thereunder, and the exercise of
any such rights shall not constitute a legal or equitable discharge of any
Borrower. Each Borrower also waives any defense arising from any act or omission
of Bank that changes the scope of the Borrower’s risks hereunder.
          13.6 Subrogation Defenses. Each Borrower hereby waives any defense
based on impairment or destruction of its subrogation or other rights against
any other Borrower and waives all benefits which might otherwise be available to
it under

25.



--------------------------------------------------------------------------------



 



any statutory or common law suretyship defenses or marshalling rights, now and
hereafter in effect.
          13.7 Right to Settle, Release.
               (a) The liability of Borrowers hereunder shall not be diminished
by (i) any agreement, understanding or representation that any of the
Obligations is or was to be guaranteed by another Person or secured by other
property, or (ii) any release or unenforceability, whether partial or total, of
rights, if any, which Bank may now or hereafter have against any other Person,
including another Borrower, or property with respect to any of the Obligations.
               (b) Without affecting the liability of any Borrower hereunder,
Bank may (i) compromise, settle, renew, extend the time for payment, change the
manner or terms of payment, discharge the performance of, decline to enforce, or
release all or any of the Obligations with respect to a Borrower, (ii) grant
other indulgences to a Borrower in respect of the Obligations, (iii) modify in
any manner any documents relating to the Obligations with respect to a Borrower,
(iv) release, surrender or exchange any deposits or other property securing the
Obligations, whether pledged by a Borrower or any other Person, or (v)
compromise, settle, renew, or extend the time for payment, discharge the
performance of, decline to enforce, or release all or any obligations of any
guarantor, endorser or other Person who is now or may hereafter be liable with
respect to any of the Obligations.
          13.8 Subordination. All indebtedness of a Borrower now or hereafter
arising held by another Borrower is subordinated to the Obligations and the
Borrower holding the indebtedness shall take all actions reasonably requested by
Lender to effect, to enforce and to give notice of such subordination, provided
that any such indebtedness may be repaid to the applicable Borrower unless an
Event of Default exists.
********

26.



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

            BORROWERS:


NETSTREAMS, INC.
      By:   /s/ Peter Radekevich       Title: COO/CFO             NETSTREAMS,
LLC
      By:   /s/ Peter Radekevich       Title: COO/CFO               BANK:


SQUARE 1 BANK
      By:   /s/ Authorized Signatory       Title: SVP          

27.



--------------------------------------------------------------------------------



 



         

EXHIBIT A
DEFINITIONS
“Accounts” means all presently existing and hereafter arising accounts, contract
rights, payment intangibles and all other forms of obligations owing to Borrower
arising out of the sale or lease of goods (including, without limitation, the
licensing of software and other technology) or the rendering of services by
Borrower and any and all credit insurance, guaranties, and other security
therefore, as well as all merchandise returned to or reclaimed by Borrower and
Borrower’s Books relating to any of the foregoing.
“Adjusted Liquidity” means Cash in Bank, plus 80% of the most recently reported
Eligible Accounts, plus 10% (up to a maximum of $300,000) of the most recently
reported Inventory held less than 90 Days.
“Adjusted Liquidity Ratio” means the ratio of Adjusted Liquidity to outstanding
Indebtedness to Bank.
“Advance” or “Advances” means a cash advance or cash advances under the Formula
Revolving Line.
“Affiliate” means, with respect to any Person, any Person that owns or controls
directly or indirectly such Person, any Person that controls or is controlled by
or is under common control with such Person, and each of such Person’s senior
executive officers, directors, and general partners.
“Ancillary Services” means any of the following products or services requested
by Borrower and approved by Bank under the Formula Revolving Line, including,
without limitation, Automated Clearing House transactions, corporate credit card
services, FX Contracts, Letters of Credit, or other treasury management
services.
“Ancillary Services Sublimit” means a sublimit for Ancillary Services under the
Formula Revolving Line not to exceed $200,000.
“Availability End Date” means May 12, 2009.
“Bank Expenses” means all reasonable costs or expenses (including reasonable
attorneys’ fees and expenses) incurred in connection with the preparation,
negotiation, administration, and enforcement of the Loan Documents; reasonable
Collateral audit fees; and Bank’s reasonable attorneys’ fees and expenses
(whether generated in-house or by outside counsel) incurred in amending,
enforcing or defending the Loan Documents (including fees and expenses of
appeal), incurred before, during and after an Insolvency Proceeding, whether or
not suit is brought.
“Borrower’s Books” means all of Borrower’s books and records including: ledgers;
records concerning Borrower’s assets or liabilities, the Collateral, business
operations or financial condition; and all computer programs, or tape files, and
the equipment, containing such information.
“Borrowing Base” means an amount equal to 80% (the “Advance Rate”) of Eligible
Accounts, as determined by Bank with reference to the most recent Borrowing Base
Certificate delivered by Parent; provided that, in Bank’s sole discretion, the
Advance Rate may be increased to 85% of as a result of the inclusion of certain
Accounts which are insured by Borrower’s credit insurance policy satisfactory to
Bank in its sole discretion.
“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks in the State of North Carolina are authorized or required to close.
“Cash” means unrestricted cash and cash equivalents.

1.



--------------------------------------------------------------------------------



 



“Change in Control” shall mean a transaction other than a bona fide equity
financing or series of financings on terms and from investors reasonably
acceptable to Bank in which any “person” or “group” (within the meaning of
Section 13(d) and 14(d)(2) of the Securities Exchange Act of 1934) becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Securities Exchange Act
of 1934), directly or indirectly, of a sufficient number of shares of all
classes of stock then outstanding of Borrower ordinarily entitled to vote in the
election of directors, empowering such “person” or “group” to elect a majority
of the Board of Directors of Borrower, who did not have such power before such
transaction.
“Closing Date” means the date of this Agreement.
“Code” means the North Carolina Uniform Commercial Code as amended or
supplemented from time to time.
“Collateral” means the property described on Exhibit B attached hereto and all
Negotiable Collateral and Intellectual Property Collateral to the extent not
described on Exhibit B, except to the extent any such property (i) is
nonassignable by its terms without the consent of the licensor thereof or
another party (but only to the extent such prohibition on transfer is
enforceable under applicable law, including, without limitation, §25-9-406 and
§25-9-408 of the Code), (ii) the granting of a security interest therein is
contrary to applicable law, provided that upon the cessation of any such
restriction or prohibition, such property shall automatically become part of the
Collateral, (iii) constitutes the capital stock of a controlled foreign
corporation (as defined in the IRC), in excess of 65% of the voting power of all
classes of capital stock of such controlled foreign corporations entitled to
vote, or (iv) property (including any attachments, accessions or replacements)
that is subject to a Lien that is permitted pursuant to clause (c) of the
definition of Permitted Liens, if the grant of a security interest with respect
to such property pursuant to this Agreement would be prohibited by the agreement
creating such Permitted Lien or would otherwise constitute a default thereunder,
provided, that such property will be deemed “Collateral” hereunder upon the
termination and release of such Permitted Lien.
“Collateral State” means the state or states where the Collateral is located,
which is Texas.
“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to (i) any
indebtedness, lease, dividend, letter of credit or other obligation of another,
including, without limitation, any such obligation directly or indirectly
guaranteed, endorsed, co-made or discounted or sold with recourse by that
Person, or in respect of which that Person is otherwise directly or indirectly
liable; (ii) any obligations with respect to undrawn letters of credit,
corporate credit cards or merchant services issued for the account of that
Person; and (iii) all obligations arising under any interest rate, currency or
commodity swap agreement, interest rate cap agreement, interest rate collar
agreement, or other agreement or arrangement designated to protect a Person
against fluctuation in interest rates, currency exchange rates or commodity
prices; provided, however, that the term “Contingent Obligation” shall not
include endorsements for collection or deposit in the ordinary course of
business. The amount of any Contingent Obligation shall be deemed to be an
amount equal to the stated or determined amount of the primary obligation in
respect of which such Contingent Obligation is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by such Person in good faith; provided, however, that such amount
shall not in any event exceed the maximum amount of the obligations under the
guarantee or other support arrangement.
“Copyrights” means any and all copyright rights, copyright applications,
copyright registrations and like protections in each work or authorship and
derivative work thereof, whether published or unpublished and whether or not the
same also constitutes a trade secret, now or hereafter existing, created,
acquired or held.
“Credit Extension” means each Advance, Term Loan, or any other extension of
credit, by Bank to or for the benefit of Borrower hereunder.

2.



--------------------------------------------------------------------------------



 



“Eligible Accounts” means those Accounts that arise in the ordinary course of
Borrower’s business that comply with all of Borrower’s representations and
warranties to Bank set forth in Section 5.3; provided, that Bank may change the
Advance Rate and the standards of eligibility by giving Borrower 10 days prior
written notice. Unless otherwise agreed to by Bank, Eligible Accounts shall not
include the following:
               (a) Account balances that the account debtor has failed to pay in
full within 90 days of invoice date;
               (b) Account credit balances greater than 90 days from invoice
date;
               (c) Accounts with respect to an account debtor, 25% of whose
Accounts the account debtor has failed to pay within 90 days of invoice date;
               (d) Accounts with respect to an account debtor, including the
account debtor’s subsidiaries and Affiliates, whose total obligations to
Borrower exceed 25% of all Accounts (the “Concentration Limit”), to the extent
such obligations exceed the aforementioned percentage, except as approved in
writing by Bank; provided that the Concentration Limit with respect to accounts
of AVAD shall be 50% upon Bank’s completion of satisfactory due diligence
thereon;
               (e) Accounts with respect to which the account debtor does not
have its principal place of business in the United States, except for Eligible
Foreign Accounts;
               (f) Accounts with respect to which the account debtor is the
United States or any department, agency, or instrumentality of the United
States, except for Accounts of the United States if the payee has assigned its
payment rights to Bank and the assignment has been acknowledged under the
Assignment of Claims Act of 1940 (31 U.S.C. 3727);
               (g) Accounts with respect to which Borrower is liable to the
account debtor for goods sold or services rendered by the account debtor to
Borrower, but only to the extent of any amounts owing to the account debtor
against amounts owed to Borrower;
               (h) Accounts with respect to which the account debtor is an
officer, employee, agent, Subsidiary or Affiliate of Borrower;
               (i) Accounts with respect to which goods are placed on
consignment, guaranteed sale, sale or return, sale on approval, bill and hold,
demo or promotional, or other terms by reason of which the payment by the
account debtor may be conditional;
               (j) “Advanced Billings,” i.e., accounts that have not yet been
billed to the account debtor or that relate to deposits (such as good faith
deposits) or other property of the account debtor held by Borrower for the
performance of services or delivery of goods which Borrower has not yet
performed or delivered;
               (k) Accounts with respect to which the account debtor disputes
liability or makes any claim with respect thereto as to which Bank believes, in
its sole discretion, that there may be a basis for dispute (but only to the
extent of the amount subject to such dispute or claim), or is subject to any
Insolvency Proceeding, or becomes insolvent, or goes out of business;
               (l) Accounts the collection of which Bank reasonably determines
after inquiry and consultation with Borrower to be doubtful;
               (m) Retentions and hold-backs; and

3.



--------------------------------------------------------------------------------



 



               (n) “Progress Billings,” i.e., accounts that are billed based on
project milestones and not on actual time and materials bases.
“Eligible Foreign Accounts” means Accounts with respect to which the account
debtor does not have its principal place of business in the United States and
that are (i) supported by one or more letters of credit in an amount and of a
tenor, and issued by a financial institution, acceptable to Bank, (ii) insured
by the Export Import Bank of the United States, (iii) generated by an account
debtor with its principal place of business in Canada, provided that the Bank
has perfected its security interest in the appropriate Canadian province, or
(iv) approved by Bank on a case-by-case basis. All Eligible Foreign Accounts
must be calculated in U.S. Dollars.
“Equipment” means all present and future machinery, equipment, tenant
improvements, furniture, fixtures, vehicles, tools, parts and attachments in
which Borrower has any interest.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations thereunder.
“Event of Default” has the meaning assigned in Article 8.
“Formula Revolving Line” means a Credit Extension of up to $1,000,000 (inclusive
of any amounts outstanding under the Ancillary Services Sublimit); provided that
such amount shall be increased to $2,000,000 upon Parent’s completion of the
Funding Milestone set forth in Section 6.7 hereof.
“Formula Revolving Maturity Date” means November 11, 2009.
“Foreign Exchange Reserve Percentage” means a percentage of reserves for FX
Contracts as determined by Bank, in its sole discretion from time to time.
“FX Contracts” means contracts between Borrower and Bank for foreign exchange
transactions.
“GAAP” means generally accepted accounting principles, consistently applied, as
in effect from time to time in the United States.
“Indebtedness” means (a) all indebtedness for borrowed money or the deferred
purchase price of property or services, including without limitation
reimbursement and other obligations with respect to surety bonds and letters of
credit, (b) all obligations evidenced by notes, bonds, debentures or similar
instruments, (c) all capital lease obligations, and (d) all Contingent
Obligations, including but not limited to any sublimit contained herein.
“Insolvency Proceeding” means any proceeding commenced by or against any Person
or entity under any provision of the United States Bankruptcy Code, as amended,
or under any other bankruptcy or insolvency law, including assignments for the
benefit of creditors, formal or informal moratoria, compositions, extension
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.
“Intellectual Property Collateral” means all of Borrower’s right, title, and
interest in and to the following:
               (o) Copyrights, Trademarks and Patents;
               (p) Any and all trade secrets, and any and all intellectual
property rights in computer software and computer software products now or
hereafter existing, created, acquired or held;
               (q) Any and all design rights which may be available to Borrower
now or hereafter existing, created, acquired or held;

4.



--------------------------------------------------------------------------------



 



               (r) Any and all claims for damages by way of past, present and
future infringement of any of the rights included above, with the right, but not
the obligation, to sue for and collect such damages for said use or infringement
of the intellectual property rights identified above;
               (s) All licenses or other rights to use any of the Copyrights,
Patents or Trademarks, and all license fees and royalties arising from such use
to the extent permitted by such license or rights;
               (t) All amendments, renewals and extensions of any of the
Copyrights, Trademarks or Patents; and
               (u) All proceeds and products of the foregoing, including without
limitation all payments under insurance or any indemnity or warranty payable in
respect of any of the foregoing.
“Inventory” means all present and future inventory in which Borrower has any
interest.
“Investment” means any beneficial ownership of (including stock, partnership or
limited liability company interest or other securities) any Person, or any loan,
advance or capital contribution to any Person.
“Investment Agreement” means, collectively, Borrower’s stock purchase and other
agreement(s) pursuant to which Borrower most recently issued its preferred
stock.
“IRC” means the Internal Revenue Code of 1986, as amended, and the regulations
thereunder.
“Letter of Credit” means a commercial or standby letter of credit or similar
undertaking issued by Bank at Borrower’s request.
“Lien” means any mortgage, lien, deed of trust, charge, pledge, security
interest or other encumbrance.
“Loan Documents” means, collectively, this Agreement, any note or notes executed
by Borrower, and any other document, instrument or agreement entered into in
connection with this Agreement, all as amended or extended from time to time.
“Material Adverse Effect” means a material adverse effect on: (i) the
operations, business or financial condition of Borrower and its Subsidiaries
taken as a whole; (ii) the ability of Borrower to repay the Obligations or
otherwise perform its obligations under the Loan Documents; or (iii) Borrower’s
interest in, or the value, perfection or priority of Bank’s security interest in
the Collateral.
“Negotiable Collateral” means all of Borrower’s present and future letters of
credit of which it is a beneficiary, drafts, instruments (including promissory
notes), securities, documents of title, and chattel paper, and Borrower’s Books
relating to any of the foregoing.
“Obligations” means all debt, principal, interest, Bank Expenses and other
amounts owed to Bank by Borrower pursuant to this Agreement or any other
agreement, whether absolute or contingent, due or to become due, now existing or
hereafter arising, including any interest that accrues after the commencement of
an Insolvency Proceeding and including any debt, liability, or obligation owing
from Borrower to others that Bank may have obtained by assignment or otherwise.
Notwithstanding the foregoing, Borrower’s obligations under any warrants or
other equity related rights issued to Bank shall not be deemed “Obligations”
hereunder.
“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same.

5.



--------------------------------------------------------------------------------



 



“Periodic Payments” means all installments or similar recurring payments that
Borrower may now or hereafter become obligated to pay to Bank pursuant to the
terms and provisions of any instrument, or agreement now or hereafter in
existence between Borrower and Bank.
“Permitted Indebtedness” means:
          (a) Indebtedness of Borrower in favor of Bank arising under this
Agreement or any other Loan Document;
          (b) Indebtedness existing on the Closing Date and disclosed in the
Schedule;
          (c) Indebtedness not to exceed $350,000 in the aggregate in any fiscal
year of Borrower secured by a lien described in clause (c) of the defined term
“Permitted Liens,” provided such Indebtedness does not exceed at the time it is
incurred the lesser of the cost or fair market value of the property financed
with such Indebtedness;
          (d) Subordinated Debt;
          (e) Indebtedness to trade creditors incurred in the ordinary course of
business
          (f) Indebtedness that also constitutes an Investment that is otherwise
permitted under clause (e) of the definition of Permitted Investments; and
          (g) Extensions, refinancings and renewals of any items of Permitted
Indebtedness, provided that the principal amount is not increased or the terms
modified to impose more burdensome terms upon Borrower or its Subsidiary, as the
case may be.
“Permitted Investment” means:
          (a) Investments existing on the Closing Date disclosed in the
Schedule;
          (b) (i) Marketable direct obligations issued or unconditionally
guaranteed by the United States of America or any agency or any State thereof
maturing within one year from the date of acquisition thereof, (ii) commercial
paper maturing no more than one year from the date of creation thereof and
currently having rating of at least A-2 or P-2 from either Standard & Poor’s
Corporation or Moody’s Investors Service, (iii) Bank’s certificates of deposit
maturing no more than one year from the date of investment therein, and
(iv) Bank’s money market accounts; (v) Investments in regular deposit or
checking accounts held with Bank or subject to a control agreement in favor of
Bank; and (vi) Investments consistent with any investment policy adopted by the
Borrower’s board of directors;
          (c) Repurchases of stock from former employees or directors of
Borrower under the terms of applicable repurchase agreements (i) in an aggregate
amount not to exceed $350,000 in any fiscal year, provided that no Event of
Default has occurred, is continuing or would exist after giving effect to the
repurchases, or (ii) in any amount where the consideration for the repurchase is
the cancellation of indebtedness owed by such former employees to Borrower
regardless of whether an Event of Default exists;
          (d) Investments accepted in connection with Permitted Transfers;
          (e) (x) Investments of Subsidiaries in or to other Subsidiaries or a
Borrower, (y) Investments by one Borrower in or to another Borrower, and
(z) Investments by Borrower in Subsidiaries (that are not Borrowers) not to
exceed $350,000 in the aggregate in any fiscal year;

6.



--------------------------------------------------------------------------------



 



          (f) Investments not to exceed $350,000 outstanding in the aggregate at
any time consisting of (i) travel advances and employee relocation loans and
other employee loans and advances in the ordinary course of business, and
(ii) loans to employees, officers or directors relating to the purchase of
equity securities of Borrower or its Subsidiaries pursuant to employee stock
purchase plan agreements approved by Borrower’s Board of Directors;
          (g) Investments in unfinanced capital expenditures in any fiscal year,
not to exceed $350,000;
          (h) Investments (including debt obligations) received in connection
with the bankruptcy or reorganization of customers or suppliers and in
settlement of delinquent obligations of, and other disputes with, customers or
suppliers arising in the ordinary course of Borrower’s business;
          (i) Investments consisting of notes receivable of, or prepaid
royalties and other credit extensions, to customers and suppliers who are not
Affiliates, in the ordinary course of business, provided that this subparagraph
(h) shall not apply to Investments of Borrower in any Subsidiary;
          (j) Joint ventures or strategic alliances in the ordinary course of
Borrower’s business consisting of the non-exclusive licensing of technology, the
development of technology or the providing of technical support, provided that
any cash Investments by Borrower do not exceed $350,000 in the aggregate in any
fiscal year; and
          (k) Investments permitted under Section 7.3.
“Permitted Liens” means the following:
          (a) Any Liens existing on the Closing Date and disclosed in the
Schedule (excluding Liens to be satisfied with the proceeds of the Credit
Extensions) or arising under this Agreement, the other Loan Documents, or any
other agreement in favor of Bank;
          (b) Liens for taxes, fees, assessments or other governmental charges
or levies, either not delinquent or being contested in good faith by appropriate
proceedings and for which Borrower maintains adequate reserves;
          (c) Liens not to exceed $350,000 in the aggregate (i) upon or in any
Equipment (other than Equipment financed by a Credit Extension) acquired or held
by Borrower or any of its Subsidiaries to secure the purchase price of such
Equipment or indebtedness incurred solely for the purpose of financing the
acquisition or lease of such Equipment, or (ii) existing on such Equipment at
the time of its acquisition, in each case provided that the Lien is confined
solely to the property so acquired and improvements thereon, and the proceeds of
such Equipment;
          (d) Liens incurred in connection with the extension, renewal or
refinancing of the indebtedness secured by Liens of the type described in
clauses (a) through (c) above, provided that any extension, renewal or
replacement Lien shall be limited to the property encumbered by the existing
Lien and the principal amount of the indebtedness being extended, renewed or
refinanced does not increase;
          (e) Liens arising from judgments, decrees or attachments in
circumstances not constituting an Event of Default under Sections 8.4
(attachment) or 8.7 (judgments);
          (f) Liens securing Subordinated Debt;
          (g) Liens of materialmen, mechanics, warehousemen, carriers, artisans
or other

7.



--------------------------------------------------------------------------------



 



similar Liens arising in the ordinary course of Borrower’s business or by
operation of law, which are not past due or which are being contested in good
faith by appropriate proceedings and for which reserves have been established in
accordance with GAAP;
          (h) Liens arising from Leases or subleases and licenses and
sublicenses granted to others which do not interfere in any material respect
with the business of Borrower and its Subsidiaries taken as a whole;
          (i) Liens in favor of customs and revenue authorities arising as a
matter of law, in the ordinary course of Borrower’s business, to secure payment
of customs duties in connection with the importation of goods;
          (j) Liens on insurance proceeds securing the payment of financed
insurance premiums;
          (k) Deposits in the ordinary course of business under worker’s
compensation, unemployment insurance, social security and other similar laws, or
to secure the performance of bids, tenders or contracts (other than for the
repayment of borrowed money) or to secure indemnity, performance or other
similar bonds for the performance of bids, tenders or contracts (other than for
the repayment of borrowed money) or to secure statutory obligations (other than
liens arising under ERISA or environmental liens) or surety or appeal bonds, or
to secure indemnity, performance or other similar bonds; and
          (l) Subject to Section 6.6 of this Agreement, banker’s liens, rights
of setoff and similar liens on deposits made in the ordinary course of business,
including all deposit accounts and securities accounts.
“Permitted Transfer” means the conveyance, sale, lease, transfer or disposition
by Borrower or any Subsidiary of:
          (a) Inventory in the ordinary course of business;
          (b) licenses and similar arrangements for the use of the property of
Borrower or its Subsidiaries in the ordinary course of business;
          (c) worn-out, surplus or obsolete Equipment not financed with the
proceeds of Credit Extensions;
          (d) grants of security interests and other Liens that constitute
Permitted Liens;
          (e) Transfers in connection with transactions otherwise permitted by
Article 7; and
          (f) other assets of Borrower or its Subsidiaries that do not in the
aggregate exceed $350,000 during any fiscal year.
“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or governmental agency.
“Prime Rate” means the variable rate of interest, per annum, most recently
announced by Bank, as its “prime rate,” whether or not such announced rate is
the lowest rate available from Bank.

8.



--------------------------------------------------------------------------------



 



“Responsible Officer” means each of the Chief Executive Officer, the Chief
Operating Officer, the Chief Financial Officer, Vice President of Finance and
the Controller of Borrower, as well as any other officer or employee identified
in as an Authorized Officer in the corporate resolution delivered by Borrower to
Bank in connection with this Agreement.
“Schedule” means the schedule of exceptions attached hereto and approved by
Bank, if any.
“Shares” means (i) sixty-five percent (65%) of the issued and outstanding
capital stock, membership units or other securities owned or held of record by
Borrower in any Subsidiary of Borrower which is not an entity organized under
the laws of the United States or territory thereof, and (ii) one hundred percent
(100%) of the issued and outstanding capital stock, membership units or other
securities owned or held of record by Borrower in any Subsidiary of Borrower
which is an entity organized under the laws of the United States or any
territory thereof
“SOS Reports” means the official reports from the Secretaries of State of each
Collateral State, the state where Borrower’s chief executive office is located,
the state of Borrower’s formation and other applicable federal, state or local
government offices identifying all current security interests filed in the
Collateral and Liens of record as of the date of such report.
“Subordinated Debt” means any debt incurred by Borrower that is subordinated in
writing to the debt owing by Borrower to Bank on terms reasonably acceptable to
Bank (and identified as being such by Borrower and Bank).
“Subsidiary” means any corporation, partnership or limited liability company or
joint venture in which (i) any general partnership interest or (ii) more than
50% of the stock, limited liability company interest or joint venture of which
by the terms thereof ordinary voting power to elect the Board of Directors,
managers or trustees of the entity, at the time as of which any determination is
being made, is owned by Borrower, either directly or through an Affiliate.
“Term Loan Maturity Date” means November 12, 2011.
“Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of Borrower connected with
and symbolized by such trademarks.

9.



--------------------------------------------------------------------------------



 



     
DEBTOR:
  NETSTREAMS, INC.
 
   
SECURED PARTY:
  SQUARE 1 BANK

EXHIBIT B
COLLATERAL DESCRIPTION ATTACHMENT TO LOAN AND SECURITY AGREEMENT
(a) All personal property of Borrower (herein referred to as “Borrower” or
“Debtor”) whether presently existing or hereafter created or acquired, and
wherever located, including, but not limited to:(a) all accounts (including
health-care-insurance receivables), chattel paper (including tangible and
electronic chattel paper), deposit accounts, documents (including negotiable
documents), equipment (including all accessions and additions thereto),
financial assets, general intangibles (including patents, trademarks,
copyrights, goodwill, payment intangibles and software), goods (including
fixtures), instruments (including promissory notes), inventory (including all
goods held for sale or lease or to be furnished under a contract of service, and
including returns and repossessions), investment property (including securities
and securities entitlements), letter of credit rights, money, and all of
Debtor’s books and records with respect to any of the foregoing, and the
computers and equipment containing said books and records;
(b) any and all cash proceeds and/or noncash proceeds of any of the foregoing,
including, without limitation, insurance proceeds, and all supporting
obligations and the security therefor or for any right to payment. All terms
above have the meanings given to them in the North Carolina Uniform Commercial
Code, as amended or supplemented from time to time, including revised Division 9
of the Uniform Commercial Code-Secured Transactions.

1.



--------------------------------------------------------------------------------



 



     
DEBTOR:
  NETSTREAMS, LLC
 
   
SECURED PARTY:
  SQUARE 1 BANK

EXHIBIT B
COLLATERAL DESCRIPTION ATTACHMENT TO LOAN AND SECURITY AGREEMENT
All personal property of Borrower (herein referred to as “Borrower” or “Debtor”)
whether presently existing or hereafter created or acquired, and wherever
located, including, but not limited to:
          (a) all accounts (including health-care-insurance receivables),
chattel paper (including tangible and electronic chattel paper), deposit
accounts, documents (including negotiable documents), equipment (including all
accessions and additions thereto), financial assets, general intangibles
(including patents, trademarks, copyrights, goodwill, payment intangibles and
software), goods (including fixtures), instruments (including promissory notes),
inventory (including all goods held for sale or lease or to be furnished under a
contract of service, and including returns and repossessions), investment
property (including securities and securities entitlements), letter of credit
rights, money, and all of Debtor’s books and records with respect to any of the
foregoing, and the computers and equipment containing said books and records;
          (b) any and all cash proceeds and/or noncash proceeds of any of the
foregoing, including, without limitation, insurance proceeds, and all supporting
obligations and the security therefor or for any right to payment. All terms
above have the meanings given to them in the North Carolina Uniform Commercial
Code, as amended or supplemented from time to time, including revised Division 9
of the Uniform Commercial Code-Secured Transactions.

2.



--------------------------------------------------------------------------------



 



EXHIBIT C
LOAN ADVANCE/PAYDOWN REQUEST FORM
[Please refer to New Borrower Kit]
EXHIBIT D
BORROWING BASE CERTIFICATE
[Please refer to New Borrower Kit]
EXHIBIT E
COMPLIANCE CERTIFICATE
[Please refer to New Borrower Kit]

3.



--------------------------------------------------------------------------------



 



SCHEDULE OF EXCEPTIONS
Permitted Indebtedness (Exhibit A) —
     The Parent has entered into a Note Purchase Agreement with Austin Ventures
dated September 5, 2008 wherein it has issued to Austin Ventures two convertible
notes dated September 5, 2008 and October 3, 2008 for $500,000 each. A
subordination agreement for such debt shall be entered into on the Closing Date.
Permitted Investments (Exhibit A) —
     On August 25, 2006 and September 22, 2006, the Borrower purchased from
Herman Cardenas (the former President and Chief Executive Officer and current
member of the Board of Directors) 416,667 shares of the Borrower’s Series B
Redeemable Preferred Stock.
Permitted Liens (Exhibit A) —
     Comerica Bank currently has a lien on all of the Borrower’s assets
including intellectual property assets pursuant to the credit facility in place
between Borrower and Comerica Bank, and such lien shall be terminated
immediately after the Closing Date upon the payment in full of amounts owed to
Comerica Bank
Collateral (Section 5.3) —
Borrower maintains bank accounts at Comerica Bank which will be closed pursuant
to the terms of Section 6.6.
Prior Names (Section 5.5) — None.
Litigation (Section 5.6) — None.
Inbound Licenses (Section 5.12) — None.

1.